AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 ofl



                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                        V.                                         (For Offenses Committed On or After November 1, 1987)



                    Edwin Oswaldo Flores-Veliz                                     Case Number: 20CR0046-KSC

                                                                                   FEDERAL DEFENDERS
                                                                                   Defendant's Attorney


REGISTRATION NO. 80391298

THE DEFENDANT:
 ~ pleaded guilty to count(s) l of the Information (Misdemeanor)

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Natnre of Offense                                                               Count Number{s}
8:1325                               IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                            l
                                     (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisoll.s to be
imprisoned for a term of:
                                                 TIME SERVED
 ~ Assessment: $ l OWAIVED
 ~ Fine: WAIVED
 lg] Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 January 7, 2020
                             r·-•···-· -·-                                       Date of Imposition of Sentence
                            1            f IL ~D
                                       ~7~
                                       L:~~--~ :zu_J
                                     CLEf()\, J,S, i)l~TH1CT   courn
                                SOJIHEffr-i GISlfilCT OF Ct~LIFOf·lNlt\.
                                BY                               DEflLJTY
                                                                       ·-··'
                                                                            1·
                                                                                 -~~S~WFORD
                                                                                 UNITED STATES MAGISTRATE JUDGE
